     Case 1:20-cv-00436-RBK Document 8 Filed 08/18/20 Page 1 of 8 PageID: 1219



NOT FOR PUBLICATION

                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE
__________________________________
                                   :
BERNARD ANDREW ROTHMAN,            :
                                   :
            Appellant,             :
                                   :      Civil No. 20-436 (RBK)
            v.                     :
                                   :      OPINION
WELLS FARGO BANK N.A., et al.,     :
                                   :
            Appellee.              :
__________________________________ :

KUGLER, United States District Judge:

         This matter comes before the Court upon the Appeal (Doc. No. 1) of pro se Appellant

Bernard Andrew Rothman (“Rothman”) and Rothman’s Motion (Doc. No. 3) for leave to file a

late brief. Rothman appeals the bankruptcy court’s January 7, 2020 Order granting Appellee Wells

Fargo Bank N.A.’s (“Wells Fargo”) Motion to Dismiss Rothman’s adversary complaint. For the

reasons expressed below, Rothman’s Motion for leave to file a late brief will be GRANTED but

the bankruptcy court’s Order is AFFIRMED.

I.       BACKGROUND

         A. Rothman’s Bankruptcy Case and His Other Appeals to this Court

         The Court has already laid out many of the relevant facts in its Opinion in Case No. 19-

16039. See Rothman v. Wells Fargo, N.A., No. 19-16039, 2020 WL 2731090, at *1 (D.N.J. May

26, 2020). Nevertheless, the Court sets forth these facts again, for the sake of clarity.

         On July 20, 2006, Rothman took out a loan from Superior Mortgage Corporation; this loan

was secured by a mortgage on Rothman’s property located at 2823 Schooner Lane, Hammonton,



                                                  1
  Case 1:20-cv-00436-RBK Document 8 Filed 08/18/20 Page 2 of 8 PageID: 1220



New Jersey (the “Property”). (Doc. No. 7 at 1). The loan and mortgage were later assigned to

Wells Fargo. (Id. at 2). Beginning in 2016, Rothman struggled to make payments on the loan, and

consequently entered into several loan modification agreements with Wells Fargo. (Id.).

       On March 25, 2019, Rothman filed a petition for relief under Chapter 13 of the Bankruptcy

Code. (Id.). On April 26, 2019, he voluntarily converted his case to Chapter 7. (Id.). On April 29,

2019, the Chapter 7 Trustee sent a notice to creditors advising them that no assets were available

and instructing creditors to not file a proof of claim unless later requested. (Id.).

       On June 24, 2019, Wells Fargo filed a motion to vacate the automatic stay so that it could

proceed with its state foreclosure action. (Id.). On July 23, 2019, the bankruptcy court held a

hearing on Wells Fargo’s motion to vacate the automatic stay, over which Judge Altenburg

presided. In re Rothman, No. 19-15963 (Bankr. D.N.J. July 23, 2019) (Doc. No. 77). Finding that

Wells Fargo had shown it was entitled to relief, Judge Altenburg stated on the record at the hearing

that he would grant Wells Fargo’s motion. Id. On July 24, 2019, the bankruptcy court accordingly

entered an order, signed by Judge Poslusny, granting Wells Fargo’s motion for stay relief. Order,

In re Rothman, No. 19-15963 (Bankr. D.N.J. July 24, 2019) (Doc. No. 78). Rothman initiated an

appeal of this order on August 2, 2019, creating Case No. 19-16039.

       While his appeal in Case No. 19-16039 was still pending, Rothman filed a motion in his

bankruptcy case seeking a stay pending appeal. In re Rothman, No. 19-15963 (Bankr. D.N.J.

August 6, 2019) (Doc. No. 88). On August 27, 2019, Judge Poslusny presided over a hearing on

Rothman’s motion to stay pending appeal. Order, In re Rothman, No. 19-15963 (Bankr. D.N.J.

Aug. 27, 2019) (Doc. No. 99). After finding that Rothman had not shown a likelihood of success

on the merits, Judge Poslusny denied the motion to stay. Id. Rothman then appealed Judge

Poslusny’s denial of his motion for a stay, creating Case No. 19-17593.




                                                   2
  Case 1:20-cv-00436-RBK Document 8 Filed 08/18/20 Page 3 of 8 PageID: 1221



       On September 10, 2019, the Chapter 7 Trustee filed a notice of abandonment of the

Property. Notice of Proposed Abandonment, In re Rothman, No. 19-15963 (Bankr. D.N.J. Sept.

10, 2019) (Doc. No. 117). In this notice, the Trustee stated that the value of the Property was

$246,132.00, and that there were liens against the Property in the amount of $642,449.83, meaning

that there was no equity in the Property. Id. Rothman objected to the Trustee’s abandonment of

the Property. Objection to Chapter 7 Trustee’s Notice of Abandonment, In re Rothman, No. 19-

15963 (Bankr. D.N.J. Oct. 2, 2019) (Doc. No. 125). The Bankruptcy Court held a hearing on

October 22, 2019, at which Judge Poslusny overruled Rothman’s objection and granted the

Trustee’s request to abandon the Property, although Bankruptcy Court’s Order was not signed and

docketed until November 4, 2019. Order, In re Rothman, No. 19-15963 (Bankr. D.N.J. Nov. 4,

2019) (Doc. No. 139). Rothman then appealed this Order, creating Case No. 19-19792.

       On May 26, 2020, this Court affirmed the bankruptcy court’s July 24, 2019 Order that

granted Wells Fargo’s motion for relief from the automatic stay. Rothman, 2020 WL 2731090, at

*4. On June 26, 2020, the Court denied as moot Rothman’s appeal of the bankruptcy court’s denial

of his request for a stay pending the appeal of the July 24, 2019 order. Rothman v. Wells Fargo,

N.A., No. 19-17593 (D.N.J. June 26, 2020) (Doc. No. 10). And on July 24, 2020, the Court

dismissed Rothman’s appeal of the bankruptcy court’s November 4, 2019 order for failure to

comply with the Federal Bankruptcy Rules of Procedure. Rothman v. Wells Fargo Bank, N.A., No.

19-19792 (D.N.J. July 24, 2020) (Doc. No. 12).

       B. The Adversary Proceeding and This Appeal

       On July 9, 2019, Rothman filed an adversary proceeding against Wells Fargo, Wells Fargo

Home Mortgage, Mortgage Electronic Registration Systems, Inc., Kelley Christine Butikofer, and

the Federal National Mortgage Association, Adv. Pro. No. 19-02043, arguing that Wells Fargo




                                                 3
  Case 1:20-cv-00436-RBK Document 8 Filed 08/18/20 Page 4 of 8 PageID: 1222



had improperly failed to file a proof of claim, and accusing it of filing baseless pleadings in his

bankruptcy case. Complaint, Rothman v. Wells Fargo Bank, N.A., No. 19-2043 (Bankr. D.N.J. July

9, 2019) (Doc. No. 1) (“Adv. Compl.”). On December 4, 2019, the Defendants filed a Motion to

Dismiss. Rothman v. Wells Fargo Bank, N.A., No. 19-2043 (Bankr. D.N.J. Dec. 4, 2019) (Doc.

No. 26). Rothman filed an Objection to Defendants’ Motion on December 17, 2019. Rothman v.

Wells Fargo Bank, N.A., No. 19-2043 (Bankr. D.N.J. Dec. 17, 2019) (Doc. No. 35) (“R. Obj.”).

       On January 7, 2020 the bankruptcy court granted the Defendants’ Motion to Dismiss

Rothman’s adversary complaint because the court lacked subject matter jurisdiction. Transcript of

Hearing at 27, Rothman v. Wells Fargo, No. 19-02043 (Bankr. D.N.J. Jan. 7, 2020) (Doc. No. 47)

(“Trans.”). In the alternative, the bankruptcy court found that even if it had subject-matter

jurisdiction it would abstain from hearing the case under either the mandatory abstention doctrine

or the permissive abstention doctrine. Id. at 27–31.

       On January 14, 2020 Rothman initiated this appeal of the decision to dismiss his adversary

complaint. (Doc. No. 1). On May 26, 2020, Rothman filed a Motion for Leave to File a Late Brief

(Doc. No. 3) and a proposed brief (Doc. No. 4).

II.    LEGAL STANDARD

       This Court has jurisdiction over final judgements and all orders of the bankruptcy court

pursuant to 28 U.S.C. § 158. A district court’s review of the bankruptcy court’s factual findings

applies the clearly erroneous standard, while legal conclusions are reviewed de novo. See Fed.

R. Bankr. P. 8013; In re Sharon Corp., 871 F.2d 1217, 1222 (3d Cir. 1989). A factual finding

is clearly erroneous if, in reviewing all the evidence, the reviewing court is left with the

“definite and firm conviction that a mistake has been committed,” even if there is evidence to

support the finding. In re Allegheny Int’l, Inc., 954 F.2d 167, 173 (3d. Cir. 1992) (quoting




                                                  4
  Case 1:20-cv-00436-RBK Document 8 Filed 08/18/20 Page 5 of 8 PageID: 1223



United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948)). A district court reviews

the bankruptcy court’s “exercise of discretion for abuse thereof.” Manus Corp. v. NRG Energy,

Inc., (In re O’Brien Envtl. Energy, Inc.), 188 F.3d 116, 122 (3d. Cir. 1999). “A bankruptcy

court abuses its discretion when its ruling is founded on an error of law or a misapplication of

law to the facts.” Id.

III.    DISCUSSION

        Rothman requests that this Court grant his Motion to file a late brief. (Doc. No. 3). The

Federal Rules of Civil Procedure allow a court to extend deadlines nunc pro tunc “if the party

failed to act because of an excusable act.” Fed.R.Civ.P. 6(b)(1)(B). While Rothman’s brief cites

the COVID-19 pandemic and his inability to access PACER as reasons for his failure to timely file

his brief, (Doc. No. 3 at 3), Wells Fargo aptly notes that Rothman has already filed several briefs

on appeal in this Court before and is well aware of the procedures necessary for his appeal, (Doc.

No. 7 at 4). Notwithstanding the aforementioned reasons to deny Rothman’s request brief, the

Court will grant Rothman’s Motion but will nevertheless affirm the bankruptcy court’s order

because Rothman presents no non-frivolous argument that the bankruptcy court had subject-matter

jurisdiction over his adversary complaint.

        In its Motion to Dismiss the adversary complaint, Wells Fargo mounted a factual attack on

the bankruptcy court’s subject-matter jurisdiction. On a factual attack to subject-matter

jurisdiction, the plaintiff has the burden of proof. Davis v. Wells Fargo, 824 F.3d 333, 346 (3d Cir.

2016). The complaint’s assertions regarding subject matter jurisdiction are not given the

presumption of truth. Id. Further, when attempting to determine the factual elements necessary for

subject matter jurisdiction, the court may even consider evidence outside the pleadings to




                                                 5
  Case 1:20-cv-00436-RBK Document 8 Filed 08/18/20 Page 6 of 8 PageID: 1224



determine whether it has jurisdiction. Constitution Party of Pa. v. Aichele, 757 F.3d 347, 358 (3d

Cir. 2014).

       Pursuant to 28 U.S.C § 1334(b), the bankruptcy court has jurisdiction over four types of

proceedings: “(1) cases under title 11, that is, the bankruptcy petition; (2) proceedings arising

under title 11; (3) proceedings arising in a bankruptcy case; and (4) proceedings related to a

bankruptcy case.” In re Exide, 544 F.3d 196, 205 (3d Cir. 2008). The first three categories are

“core” proceedings, while the fourth category covers “non-core” proceedings. Id. When

determining whether a claim is a core or non-core proceeding, courts “must first look to the

illustrative list of core proceedings found in § 157(b)(2)” and then must assess whether the claim

“invokes a substantive right provided by title 11” or “is a proceeding that by its nature, could only

arise in the context of a bankruptcy case.” Id.

       Rothman’s adversary complaint did not provide any clear cause of action, but sought to

“strike, dismiss with prejudice fully all pleadings from Wells Fargo.” Adv. Compl. at 12. In his

brief before this Court, Rothman makes no discernible argument as to why this claim is within the

subject-matter jurisdiction of the bankruptcy court. However, before the bankruptcy court he

asserted that his claim was a core proceeding, specifically invoking the examples set forth at

Section 157(b)(2)(B), (G), (H), and (I). (R. Obj. at 4–7).

       The bankruptcy court properly found that Rothman’s claim was not a core proceeding

under Section 157(b)(2)(B), (G), (H), or (I). Trans. at 25–27. As the bankruptcy court noted,

Section 157(b)(2)(B) covers “allowance or disallowance of claims against the estate or exemptions

from property of the estate, and estimation of claims or interests for the purposes of confirming a

plan under chapter 11, 12, or 13 or title 11.” Wells Fargo never filed a claim against Rothman’s

estate, making Section 157(b)(2)(B) inapplicable.




                                                  6
  Case 1:20-cv-00436-RBK Document 8 Filed 08/18/20 Page 7 of 8 PageID: 1225



        Section 157(b)(2)(G) covers “motions to terminate, annul, or modify the automatic stay.”

By the time of the hearing on Wells Fargo’s Motion to Dismiss, the bankruptcy court had already

granted Wells Fargo’s request for relief from the automatic stay, and the adversary complaint had

nothing to do with the adversary complaint. Thus, Section 157(b)(2)(G) is also inapplicable.

        Section 157(b)(2)(H) applies to “proceedings to determine, avoid, or recover fraudulent

conveyances.” Rothman’s adversary complaint contains no allegations concerning fraudulent

conveyances. Finally, Section 157(b)(2)(I) covers “determinations as to the dischargeability of

particular debts.” Rothman received his discharge in September 2019. Order Discharging Debt, In

re Rothman, No. 19-15963 (Bankr. D.N.J. Sept. 12, 2019) (Doc. No. 120). Consequently, the

outcome of the proceeding could not have impacted the dischargeability of any debts, nor did the

adversary complaint make any such allegation.

        Although Rothman’s claim is not a core proceeding, he also argued that the bankruptcy

court could exercise its “related to” jurisdiction over his claim. (R. Obj. at 13). “An action is related

to bankruptcy if the outcome could alter the debtor’s rights, liabilities, options, or freedom of action

(either positively or negatively) and which in any way impacts upon the handing and

administration of the bankrupt estate.” W.R. Grace & Co. v. Chakarian, 591 F.3d 164, 171 (3d

Cir. 2009) (internal quotation omitted). Because “abandoned property is no longer property of the

estate,” once a property is abandoned by the Trustee, “the [c]ourt lacks ‘related to’ subject matter

jurisdiction” over claims concerning such property. In Re Lyn, 483 B.R. 440, 451 (Bankr. D. Del.

2012). Relatedly, once the bankruptcy estate is fully administered the bankruptcy court no longer

has jurisdiction over claims that at an earlier time may have been related to the bankruptcy. In Re

Smalis, 684 F. App’x 109, 112 (3d Cir. 2017).




                                                   7
  Case 1:20-cv-00436-RBK Document 8 Filed 08/18/20 Page 8 of 8 PageID: 1226



       The bankruptcy court reasoned that because Rothman had already received his discharge

and because the Property had already been abandoned, Rothman’s estate had been fully

administered, and thus the outcome of the adversary proceeding “could not conceivably have any

affect on the bankruptcy case.” Trans. at 25. On this appeal, Rothman provides no reason to

question this conclusion. Therefore, the bankruptcy court correctly determined that it lacked

subject-matter jurisdiction over the adversary complaint.

IV.    CONCLUSION

       For the foregoing reasons, Rothman’s Motion (Doc. No. 3) to file a late brief is

GRANTED but the bankruptcy court’s January 7, 2020 Order is AFFIRMED. An Order follows.



Dated: 8/18/2020                                            /s/ Robert B. Kugler
                                                            ROBERT B. KUGLER
                                                            United States District Judge




                                                8
